DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al US 2019/0103389 and further in view of Youn US 2011/0161583.

Pertaining to claim 1, Chang teaches a semiconductor package comprising: 
an interposer layer [0025] 100 including a first surface and a second surface opposing each other; 
a first semiconductor chip and a second semiconductor chip 101 on the first surface of the interposer layer, the first semiconductor chip and the second semiconductor chip being different from each other and spaced apart from each other in a first direction; and 
a block copolymer film 102/103 [0028] on the first semiconductor chip and the second semiconductor chip, the block copolymer film including a first pattern 103 and a second pattern 102 that are different from each other, one of the first pattern and the second pattern containing graphite [0027].
Chang does not teach wherein the first and second chips are different, and the first chip is a memory chip and the second chip includes a logic chip and a plurality of memory chips stacked in a third direction, Chang is silent on the function of the dies/chips.

Youn teaches a first semiconductor chip that includes a memory chip 1000 and a second semiconductor chip 2000 that includes a logic chip and a plurality of memory chips [0041] stacked on each other in a third direction perpendicular to a first direction See Figure 3A.It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Youn into the method of Chang by including memory chips as taught by Youn.  The ordinary artisan would have been motivated to modify Chang in the manner set forth above for at least the purpose of providing for a semiconductor packaged device that includes memory functionality while maintaining the protection of the block copolymer film and the package footprint as taught by Chang.  Incorporating memory/logic devices into a package for use in semiconductor devices is nothing more than choosing a desired intended use and would have been obvious to one of ordinary skill in the art the time the invention was filed.  


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Youn as applied to claim 1 above, and further in view of Liu et al US 2012/0305961.

Pertaining to claim 12, Chang teaches the semiconductor package of claim 1, including an interposer, but does not teach the layers found in an interposer structure.   Liu teaches the layers found in an interposer that is connected to a chip or chips, including:
the interposer layer includes a first passivation layer 124, a substrate layer 90 on the first passivation layer, a redistribution layer (104/106/108) on the substrate layer, and a second passivation layer 114 on the redistribution layer, 
the first passivation layer 124 includes a connection pad 122 electrically connected to one or more connection terminals 126, 
the substrate layer includes a first through via 92, 
the redistribution layer includes a plurality of redistribution patterns 98/100/102 and a plurality of vias 110/112, 
the second passivation layer 114 includes a redistribution pad 116, 
the first through via penetrates the substrate layer in a third direction perpendicular to the first direction See Figure 4, and 
the first through via electrically connects the connection pad 122 to the redistribution pad 116 see Figure 4, see also Figure 34 

Pertaining to claim 13, Chang teaches the semiconductor package of claim 1, including an interposer, but does not teach the layers found in an interposer structure.   Liu teaches the layers found in an interposer that is connected to a chip or chips, including:
the interposer layer includes a passivation layer 114 and a redistribution layer 108 on the passivation layer, 
the passivation layer includes a connection pad 116 electrically connected to one or more connection terminals 120, and 
the redistribution layer 108 includes a plurality of metal layers 102 electrically connected to the connection pad 116. See Figure 4

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a molding layer surrounding a top surface of the first semiconductor chip and a side surface of the second semiconductor chip; and a block copolymer film on a top surface of the molding layer and a top surface of the second semiconductor chip, the block copolymer film including a first pattern and a second pattern that are different from each other, one of the first pattern and the second pattern containing graphite, and/or a block copolymer film including a first pattern containing graphite and a second pattern not containing graphite, the block copolymer film extending along an outer side surface of the semiconductor chip and a side surface of the interposer layer, and the block copolymer film being connected to the ground electrode, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        10/26/22